             Case 5:17-cv-00220-LHK Document 1501 Filed 06/11/19 Page 1 of 5



 1   EIMER STAHL LLP
     Nathan P. Eimer
 2   neimer@eimerstahl.com
     Brian Y. Chang (SBN 287757)
 3   bchang@eimerstahl.com
     224 South Michigan Avenue
 4   Suite 1100
     Chicago, IL 60604
 5   Phone: (312) 660-7600
     Fax: (312) 692-1718
 6
     Attorneys for LG Electronics, Inc.
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12
      FEDERAL TRADE COMMISSION
13                                                Case No. 5:17-CV-00220-LHK-NMC

14                  Plaintiff,                    NOTICE OF MOTION AND MOTION OF
      v.                                          LG ELECTRONICS, INC.
15                                                FOR LEAVE TO FILE BRIEF AS
                                                  AMICUS CURIAE
      QUALCOMM INCORPORATED,
16                                                IN OPPOSITION TO QUALCOMM’S
      a Delaware corporation,                     MOTION TO STAY THE JUDGMENT
17                                                PENDING APPEAL
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28
             Case 5:17-cv-00220-LHK Document 1501 Filed 06/11/19 Page 2 of 5



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that LG Electronics, Inc. (“LGE”) hereby moves the Court for leave

 3   to file a brief as amicus curiae in opposition to the motion for a stay pending appeal filed by Defendant

 4   Qualcomm, Incorporated. (ECF No. 1495). The proposed amicus brief is attached to this motion as

 5   Exhibit 1. A proposed order granting this motion is attached as Exhibit 3. LGE believes this motion is

 6   suitable for resolution without a hearing, but it welcomes such a hearing if the Court believes one to be

 7   necessary.

 8

 9                                     INTEREST OF AMICUS CURIAE

10          LGE is a Korean electronics company and an original equipment manufacturer (“OEM”) that

11   designs, markets, and sells Cellular Handsets. Op. 3. As an OEM, LGE has suffered numerous harms

12   resulting from Qualcomm’s anticompetitive conduct in the chip industry, which this Court has

13   detailed. That conduct, as found by this Court, has included “cutting off LGE’s chip supply, threatening

14   to withdraw technical support, threatening to require the return of software, charging higher patent

15   royalty rates when LGE used a rival’s instead of Qualcomm’s chip, giving LGE chip incentive funds if

16   LGE purchased at least 85% of its chips from Qualcomm, and giving rebates on the price of Qualcomm’s

17   chips.” Op. 45. To remedy these and other violations, this Court enjoined Qualcomm (1) not to

18   condition its supply of modem chips on a customer’s patent license status and to negotiate license terms

19   in good faith and in a non-discriminatory manner, op. 227; (2) to make exhaustive SEP licenses available

20   to modem-chip suppliers on fair, reasonable, and non-discriminatory (“FRAND”) terms, op. 229; and

21   (3) not to enter express or de facto exclusive dealing agreements for the supply of modem chips, op.

22   229–30. In support of each of these remedies, the Court explicitly cited the risk of ongoing harm to

23   LGE, among other businesses and consumers, as a reason justifying relief.

24

25                       REASONS WHY THE MOTION SHOULD BE GRANTED

26          District courts enjoy “broad discretion” to permit amicus participation, Hoptowit v. Ray, 682 F.

27   2d 1237, 1260 (9th Cir. 1982) overruled on other grounds by Sandin v. Conner, 515 U.S. 472, (1995).

28   “As this Court has previously recognized, whether to allow Amici to file a brief is solely within the

     MOTION OF LG ELECTRONICS, INC. FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
     Case No. 5:17-CV-00220-LHK-NMC                                                                    1
             Case 5:17-cv-00220-LHK Document 1501 Filed 06/11/19 Page 3 of 5



 1   Court's discretion, and generally courts have exercised great liberality in permitting amicus

 2   briefs.” California by & through Becerra v. United States Dep’t of the Interior, No. C 17-5948 SBA,

 3   2019 WL 2223804, at *6 (N.D. Cal. Mar. 29, 2019) (citations and alterations omitted). “There are no

 4   strict prerequisites that must be established prior to qualifying for amicus status; an individual seeking

 5   to appear as amicus must merely make a showing that his participation is useful or otherwise desirable

 6   to the court.” Id.

 7          LGE satisfies this Court’s liberal standard for amicus participation. First, because “issuance of

 8   the stay [would] substantially injure” LGE, its interest in the pending motion is direct and obvious. Nken

 9   v. Holder, 556 U.S. 418, 434 (2009). At this moment, LGE and Qualcomm are negotiating several new

10   license agreements, for CDMA, 4G, and 5G, as well as a new chip purchase agreement. Declaration of

11   JongSang Lee, June 11, 2019 at ¶ 3, attached as Exhibit 2. As this Court found, there is an extremely

12   high risk that Qualcomm will persist in its anticompetitive conduct—and directly harm LGE and any

13   other companies currently negotiating with Qualcomm—absent enforcement of this Court’s

14   injunction. Because of these imminent risks, LGE’s participation as amicus will prove “useful or

15   otherwise desirable to the court” because its proposed brief (Exhibit 1) will illustrate the several ways

16   in which “issuance of the stay [would] substantially injure” LGE and likely other Qualcomm customers

17   and competitors as well. Luna v. OKeefe, No. 17-CV-02129-LHK, 2018 WL 2197555, at *1 (N.D. Cal.

18   May 14, 2018); see also E. Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1085, 1092 (N.D. Cal.

19   2018) (noting that the effect-on-interested-parties stay factor “permits the Court to consider the harm to

20   non-parties”). LGE’s proposed brief does not otherwise duplicate arguments made by the Federal Trade

21   Commission in its opposition, with which LGE agrees.

22

23

24

25

26

27

28

     MOTION OF LG ELECTRONICS, INC. FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
     Case No. 5:17-CV-00220-LHK-NMC                                                                     2
             Case 5:17-cv-00220-LHK Document 1501 Filed 06/11/19 Page 4 of 5



 1   Dated: June 11, 2019                                  Respectfully submitted,

 2                                                      By: _/s/ Nathan P. Eimer__________
 3                                                        Nathan P. Eimer
                                                          neimer@eimerstahl.com
 4                                                        Brian Y. Chang (SBN 287757)
                                                          bchang@eimerstahl.com
 5                                                        EIMER STAHL LLP
                                                          224 South Michigan Avenue
 6
                                                          Suite 1100
 7                                                        Chicago, IL 60604
                                                          Phone: (312) 660-7600
 8                                                        Fax: (312) 692-1718

 9                                                         Attorneys for
                                                           LG Electronics, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION OF LG ELECTRONICS, INC. FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
     Case No. 5:17-CV-00220-LHK-NMC                                                          3
             Case 5:17-cv-00220-LHK Document 1501 Filed 06/11/19 Page 5 of 5



 1                                       CERTIFICATE OF SERVICE

 2          On this 11th day of June, 2019, I hereby certify that I caused the foregoing Notice of Motion

 3   and Motion of LG Electronics, Inc. for Leave to File Brief as Amicus Curiae in Opposition to

 4   Qualcomm’s Motion to Stay The Judgment Pending Appeal to be filed via the court’s CM/ECF

 5   system, which shall send notice to the counsel of record for the parties.

 6

 7   Dated: June 11, 2019                                  Respectfully submitted,

 8                                                       By: _/s/ Nathan P. Eimer___________________
 9                                                        Nathan P. Eimer

10                                                         Attorney for
                                                           LG Electronics, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION OF LG ELECTRONICS, INC. FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE
     Case No. 5:17-CV-00220-LHK-NMC                                                                  4
